       Case 1:19-cv-00957-RBW Document 35 Filed 12/02/20 Page 1 of 14


                                                               APPEAL,CONSOL,TYPE I−FOIA
                              U.S. District Court
                   District of Columbia (Washington, DC)
             CIVIL DOCKET FOR CASE #: 1:19−cv−00957−RBW

LEOPOLD et al v. U.S. DEPARTMENT OF JUSTICE et al       Date Filed: 04/04/2019
Assigned to: Judge Reggie B. Walton                     Jury Demand: None
Lead case: 1:19−cv−00810−RBW                            Nature of Suit: 895 Freedom of
Member case:                                            Information Act
  1:19−cv−00957−RBW                                     Jurisdiction: U.S. Government Defendant
 Case: 1:19−cv−00810−RBW
Cause: 05:552 Freedom of Information Act
Plaintiff
JASON LEOPOLD                            represented by Joshua Hart Burday
                                                        LOEVY & LOEVY
                                                        311 N. Aberdeen Street
                                                        Third Floor
                                                        Chicago, IL 60607
                                                        (312) 243−5900
                                                        Fax: (312) 243−5902
                                                        Email: joshb@loevy.com
                                                        ATTORNEY TO BE NOTICED

                                                        Matthew Topic
                                                        LOEVY & LOEVY
                                                        311 N. Aberdeen Street
                                                        Third Floor
                                                        Chicago, IL 60607
                                                        (312) 243−5900
                                                        Fax: (312) 243−5902
                                                        Email: matt@loevy.com
                                                        ATTORNEY TO BE NOTICED

Plaintiff
BUZZFEED, INC.                           represented by Joshua Hart Burday
                                                        (See above for address)
                                                        ATTORNEY TO BE NOTICED

                                                        Matthew Topic
                                                        (See above for address)
                                                        ATTORNEY TO BE NOTICED


V.
Defendant
U.S. DEPARTMENT OF JUSTICE               represented by Courtney Danielle Enlow
                                                        U.S. DEPARTMENT OF JUSTICE
                                                        Civil Division, Federal Programs Branch

                                                                                                  1
     Case 1:19-cv-00957-RBW Document 35 Filed 12/02/20 Page 2 of 14


                                                 1100 L Street NW
                                                 Washington, DC 20005
                                                 (202) 616−8467
                                                 Email: courtney.d.enlow@usdoj.gov
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Elizabeth J. Shapiro
                                                 U.S. DEPARTMENT OF JUSTICE
                                                 Civil Division, Federal Programs Branch
                                                 1100 L Street, NW
                                                 Washington, DC 20530
                                                 (202) 514−5302
                                                 Fax: (202) 616−8470
                                                 Email: Elizabeth.Shapiro@usdoj.gov
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

Defendant
DOJ OFFICE OF ATTORNEY             represented by Courtney Danielle Enlow
GENERAL                                           (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

Defendant
DOJ DEPUTY ATTORNEY                represented by Courtney Danielle Enlow
GENERAL                                           (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

Defendant
DOJ OFFICE OF SPECIAL              represented by Courtney Danielle Enlow
COUNSEL                                           (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

Movant
CITIZENS FOR RESPONSIBILITY        represented by Conor M. Shaw
AND ETHICS IN WASHINGTON                          CITIZENS FOR RESPONSIBILITY
                                                  AND ETHICS IN WASHINGTON
                                                  1101 K Street, NW
                                                  Suite 201
                                                  Washington, DC 20005
                                                  (202) 408−5565
                                                  Fax: (202) 588−5020
                                                  Email: cshaw@citizensforethics.org
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED




                                                                                           2
     Case 1:19-cv-00957-RBW Document 35 Filed 12/02/20 Page 3 of 14



Date Filed       #        Page   Docket Text
04/04/2019            1          COMPLAINT against DOJ DEPUTY ATTORNEY
                                 GENERAL, DOJ OFFICE OF ATTORNEY GENERAL, DOJ
                                 OFFICE OF SPECIAL COUNSEL, U.S. DEPARTMENT OF
                                 JUSTICE ( Filing fee $ 400 receipt number 0090−6041154)
                                 filed by JASON LEOPOLD, BUZZFEED INC.. (Attachments:
                                 # 1 Exhibit A − FOIA Request, # 2 Exhibit B − DOJ Response,
                                 # 3 Civil Cover Sheet Civil Cover Sheet, # 4 Summons
                                 Summons)(Topic, Matthew) (Entered: 04/04/2019)
04/04/2019            2          NOTICE of Appearance by Matthew Topic on behalf of
                                 BUZZFEED INC., JASON LEOPOLD (Topic, Matthew)
                                 (Entered: 04/04/2019)
04/04/2019            3          NOTICE of Appearance by Joshua Hart Burday on behalf of
                                 BUZZFEED INC., JASON LEOPOLD (Burday, Joshua)
                                 (Entered: 04/04/2019)
04/04/2019            4          LCvR 26.1 CERTIFICATE OF DISCLOSURE of Corporate
                                 Affiliations and Financial Interests by BUZZFEED INC.
                                 (Topic, Matthew) (Entered: 04/04/2019)
04/04/2019            5          MOTION for Preliminary Injunction by BUZZFEED INC.,
                                 JASON LEOPOLD (Attachments: # 1 Exhibit A − Leopold
                                 Decl, # 2 Text of Proposed Order Proposed Order)(Topic,
                                 Matthew) (Entered: 04/04/2019)
04/04/2019            6          MOTION to Expedite Plaintiff's Request for Expedited
                                 Preliminary Injunction Hearing, MOTION for Hearing re 5
                                 MOTION for Preliminary Injunction by BUZZFEED INC.,
                                 JASON LEOPOLD (Attachments: # 1 Text of Proposed Order
                                 Proposed Order)(Topic, Matthew) (Entered: 04/04/2019)
04/05/2019                       Case Assigned to Judge Timothy J. Kelly. (zsb) (Entered:
                                 04/05/2019)
04/05/2019            7          SUMMONS (6) Issued Electronically as to DOJ DEPUTY
                                 ATTORNEY GENERAL, DOJ OFFICE OF ATTORNEY
                                 GENERAL, DOJ OFFICE OF SPECIAL COUNSEL, U.S.
                                 DEPARTMENT OF JUSTICE, U.S. Attorney and U.S.
                                 Attorney General (Attachment: # 1 Notice and Consent)(zsb)
                                 (Entered: 04/05/2019)
04/08/2019            8          RETURN OF SERVICE/AFFIDAVIT of Summons and
                                 Complaint Executed as to the United States Attorney. Date of
                                 Service Upon United States Attorney on 4/5/2019. Answer due
                                 for ALL FEDERAL DEFENDANTS by 5/5/2019. (Topic,
                                 Matthew) (Entered: 04/08/2019)
04/09/2019            9          Case reassigned to Judge Reggie B. Walton as there is an earlier
                                 related case. Judge Timothy J. Kelly is no longer assigned to the
                                 case. (rj) (Entered: 04/11/2019)
04/11/2019           10          ORDER. In accordance with the reasons stated in the attached
                                 Order, it is hereby ORDERED that the defendants shall file

                                                                                                     3
     Case 1:19-cv-00957-RBW Document 35 Filed 12/02/20 Page 4 of 14



                               their opposition to the plaintiffs' motion for a preliminary
                               injunction on or before 12:00 p.m. on April 15, 2019. It is
                               further ORDERED that the plaintiffs shall file their reply in
                               support of their motion on or before 12:00 p.m. on April 16,
                               2019. It is further ORDERED that the 6 Plaintiffs' Request for
                               Expedited Preliminary Injunction Hearing is GRANTED IN
                               PART and DENIED IN PART. The motion is granted to the
                               extent that the plaintiffs seek a hearing on their motion for a
                               preliminary injunction. The motion is denied in all other
                               respects. It is further ORDERED that the parties shall appear
                               before the Court for a hearing on the Plaintiffs' Combined
                               Motion for Preliminary Injunction and Memo in Support on
                               April 16, 2019, at 2:00 p.m. Signed by Judge Reggie B. Walton
                               on April 11, 2019. (lcrbw1) (Entered: 04/11/2019)
04/11/2019         11          ORDER. In accordance with the reasons stated in the attached
                               Order, it is hereby ORDERED that, on or before April 19, 2019,
                               the parties in the above−captioned matters shall SHOW CAUSE
                               as to why the cases should not be consolidated. Signed by Judge
                               Reggie B. Walton on April 11, 2019. (lcrbw1) (Entered:
                               04/11/2019)
04/11/2019         12          NOTICE of Appearance by Courtney Danielle Enlow on behalf
                               of All Defendants (Enlow, Courtney) (Entered: 04/11/2019)
04/12/2019                     Set/Reset Deadlines: Responses to Show Cause Order due by
                               4/19/2019. (hs) (Entered: 04/12/2019)
04/12/2019                     Set/Reset Deadlines/Hearings: Response due by 4/15/2019
                               Reply due by 4/16/2019. Motion Hearing set for 4/16/2019 at
                               02:00 PM in Courtroom 16 before Judge Reggie B. Walton. (hs)
                               (Entered: 04/12/2019)
04/12/2019         13          RESPONSE TO ORDER TO SHOW CAUSE by DOJ
                               DEPUTY ATTORNEY GENERAL, DOJ OFFICE OF
                               ATTORNEY GENERAL, DOJ OFFICE OF SPECIAL
                               COUNSEL, U.S. DEPARTMENT OF JUSTICE re 11 Order, .
                               (Attachments: # 1 Text of Proposed Order)(Enlow, Courtney)
                               (Entered: 04/12/2019)
04/12/2019         14          RESPONSE re 5 MOTION for Preliminary Injunction filed by
                               DOJ DEPUTY ATTORNEY GENERAL, DOJ OFFICE OF
                               ATTORNEY GENERAL, DOJ OFFICE OF SPECIAL
                               COUNSEL, U.S. DEPARTMENT OF JUSTICE. (Attachments:
                               # 1 Text of Proposed Order, # 2 Index to Exhibits, # 3 Exhibit,
                               # 4 Exhibit)(Enlow, Courtney) (Entered: 04/12/2019)
04/12/2019         15          MOTION to Vacate 10 Order on Motion to Expedite,,,, Order
                               on Motion for Hearing,,, Motion to Vacate Hearing on
                               Plaintiffs' Motion for a Preliminary Injunction by DOJ
                               DEPUTY ATTORNEY GENERAL, DOJ OFFICE OF
                               ATTORNEY GENERAL, DOJ OFFICE OF SPECIAL
                               COUNSEL, U.S. DEPARTMENT OF JUSTICE (Attachments:
                               # 1 Text of Proposed Order, # 2 Index to Exhibits, # 3 Exhibit,


                                                                                                 4
     Case 1:19-cv-00957-RBW Document 35 Filed 12/02/20 Page 5 of 14



                               # 4 Exhibit)(Enlow, Courtney) (Entered: 04/12/2019)
04/15/2019         16          REPLY to opposition to motion re 5 MOTION for Preliminary
                               Injunction Plaintiffs' Reply in Support of Their Motion for
                               Preliminary Injunction filed by BUZZFEED INC., JASON
                               LEOPOLD. (Topic, Matthew) (Entered: 04/15/2019)
04/16/2019         17          ORDER. In accordance with the reasons stated in the attached
                               Order, it is hereby ORDERED that the Defendants' Opposition
                               to Plaintiffs' Motion for a Preliminary Injunction and
                               Defendants' Motion to Vacate Hearing is Denied, Signed by
                               Judge Reggie B. Walton on April 16, 2019. (lcrbw1) (Entered:
                               04/16/2019)
04/16/2019                     Minute Entry for proceedings held before Judge Reggie B.
                               Walton: Motion Hearing held on 4/16/2019 re 5 MOTION for
                               Preliminary Injunction filed by BUZZFEED INC., JASON
                               LEOPOLD. Oral argument heard, and motion is DENIED for
                               reasons stated on the record. Status conference remains
                               scheduled for 5/2/19 @ 10am in case 19 cv 810. (Court
                               Reporter: Lisa Edwards.) (tj) (Entered: 04/16/2019)
04/18/2019         18          ORDER. In accordance with the Court's oral rulings issued at
                               the motion hearing held on April 16, 2019, it is hereby
                               ORDERED that the 5 Plaintiffs' Combined Motion for
                               Preliminary Injunction and Memo in Support is DENIED
                               WITHOUT PREJUDICE. Specifically, the motion is denied
                               because the plaintiffs have not satisfied their burden of
                               demonstrating that they have a substantial likelihood of success
                               on the merits of their claim and that they face irreparable harm
                               in the absence of an injunction. It is further ORDERED that the
                               government shall file its answer to the plaintiffs' Complaint on
                               or before April 25, 2019. It is further ORDERED that the
                               parties shall appear before the Court on May 2, 2019, at 10:00
                               a.m. to discuss how the parties wish to proceed in this case.
                               Signed by Judge Reggie B. Walton on April 18, 2019. (lcrbw1)
                               (Entered: 04/18/2019)
04/19/2019                     Set/Reset Deadlines: Answer to the Complaint due by
                               4/25/2019, (hs) (Entered: 04/19/2019)
04/19/2019                     Set/Reset Hearings: Status Conference set for 5/2/2019 at 10:00
                               AM in Courtroom 16 before Judge Reggie B. Walton. (hs)
                               (Entered: 04/19/2019)
04/19/2019         19          NOTICE Plaintiffs' Position on Consolidation by BUZZFEED
                               INC., JASON LEOPOLD (Topic, Matthew) (Entered:
                               04/19/2019)
04/22/2019         20          ORDER. In accordance with the reasons stated in the attached
                               Order, it is hereby ORDERED that the parties' obligations under
                               the Court's April 11, 2019 Order to Show Cause are
                               DISCHARGED. It is further ORDERED that, to the extent that
                               the plaintiffs in the above−captioned matters are seeking the
                               release of the Special Counsel Mueller's report regarding the

                                                                                                  5
     Case 1:19-cv-00957-RBW Document 35 Filed 12/02/20 Page 6 of 14



                               investigation into Russian interference in the 2016 United States
                               presidential election, Case No. 19−cv−810 is
                               CONSOLIDATED with Case No. 19−cv−957. It is further
                               ORDERED that the parties shall make all future filings only in
                               Case No. 19−cv−810, and the Clerk of the Court shall refuse to
                               accept any filings in Case No. 19−cv−957. Signed by Judge
                               Reggie B. Walton on April 22, 2019. (lcrbw1) (Entered:
                               04/22/2019)
04/22/2019                     Cases consolidated. Cases 19−cv−810 and 19−cv−957 have
                               been consolidated pursuant to an Order entered 4/22/19. From
                               this date forward, all pleadings shall be filed ONLY in the lead
                               case, Civil Action No. 19cv810. The parties are advised NOT to
                               select the SPREAD TEXT option when filing in ECF, as this
                               will result in repetitive docketing and emails. (ztd) (Entered:
                               04/25/2019)
04/23/2019         21          TRANSCRIPT OF MOTIONS HEARING before Judge Reggie
                               B. Walton held on April 16, 2019; Page Numbers: 1−18. Date
                               of Issuance: April 23, 2019. Court Reporter/Transcriber Lisa
                               Edwards. Telephone number (202) 354−3269. Transcripts may
                               be ordered by submitting the Transcript Order Form

                               For the first 90 days after this filing date, the transcript may be
                               viewed at the courthouse at a public terminal or purchased from
                               the court reporter r eferenced above. After 90 days, the
                               transcript may be accessed via PACER. Other transcript
                               formats, (multi−page, condensed, CD or ASCII) may be
                               purchased from the court reporter.

                               NOTICE RE REDACTION OF TRANSCRIPTS: The
                               parties have twenty−one days to file with the court and the court
                               reporter any request to redact personal identifiers from this
                               transcript. If no such requests are filed, the transcript will be
                               made available to the public via PACER without redaction after
                               90 days. The policy, which includes the five personal identifiers
                               specifically covered, is located on our website at
                               www.dcd.uscourts.gov.

                               Redaction Request due 5/14/2019. Redacted Transcript
                               Deadline set for 5/24/2019. Release of Transcript Restriction set
                               for 7/22/2019.(Edwards, Lisa) (Entered: 04/23/2019)
05/02/2019                     Minute Entry for Status Conference proceedings held on
                               5/2/2019 before Judge Reggie B. Walton: Defendant's summary
                               judgment motions due by 6/3/2019. Plantiffs'response to the
                               summary judgment and cross motions for summary judgment
                               due by 6/24/2019. Reply to motions for summary judgment and
                               response to cross motions due by 7/8/2019. Reply to cross
                               motions due by 7/15/2019. Status Report on the remaining
                               records due by 6/17/2019. Status Conference set for 7/2/2019 at
                               10:00 AM in Courtroom 16. Status Conference set for 8/5/2019
                               at 10:00 AM in Courtroom 16 before Judge Reggie B. Walton.

                                                                                                     6
     Case 1:19-cv-00957-RBW Document 35 Filed 12/02/20 Page 7 of 14



                               (Court Reporter Cathryn Jones) Associated Cases:
                               1:19−cv−00810−RBW, 1:19−cv−00957−RBW(gdf) (Entered:
                               05/02/2019)
06/17/2019                     Set/Reset Hearings: Status Conference reset for 7/2/2019 at
                               12:00 PM in Courtroom 16 before Judge Reggie B. Walton.
                               Associated Cases: 1:19−cv−00810−RBW,
                               1:19−cv−00957−RBW(hs) (Entered: 06/17/2019)
06/19/2019         22          MOTION for Leave to File Excess Pages by BUZZFEED INC.,
                               JASON LEOPOLD, BUZZFEED INC., JASON LEOPOLD
                               (Attachments: # 1 Text of Proposed Order Proposed
                               Order)Associated Cases: 1:19−cv−00810−RBW,
                               1:19−cv−00957−RBW(Topic, Matthew) (Entered: 06/19/2019)
06/20/2019                     Set/Reset Hearings: Status Conference reset for 8/9/2019 at
                               02:30 PM in Courtroom 16 before Judge Reggie B. Walton.
                               Associated Cases: 1:19−cv−00810−RBW,
                               1:19−cv−00957−RBW(hs) (Entered: 06/20/2019)
06/28/2019         23          MOTION for Leave to File amicus curiae brief by CITIZENS
                               FOR RESPONSIBILITY AND ETHICS IN WASHINGTON
                               (Attachments: # 1 Exhibit Proposed Amicus Brief, # 2 Exhibit
                               Proposed Order, # 3 Exhibit Corporate Disclosure
                               Statement)Associated Cases: 1:19−cv−00810−RBW,
                               1:19−cv−00957−RBW(Shaw, Conor) Modified event title on
                               7/3/2019 (znmw). (Entered: 06/28/2019)
07/02/2019         24          Memorandum in opposition to re (75 in 1:19−cv−00810−RBW,
                               23 in 1:19−cv−00957−RBW) MOTION to Intervene as amicus
                               curiae filed by U.S. DEPARTMENT OF JUSTICE. Associated
                               Cases: 1:19−cv−00810−RBW, 1:19−cv−00957−RBW(Shapiro,
                               Elizabeth) (Entered: 07/02/2019)
07/08/2019                     Set/Reset Deadlines: Reply to Motion for Summary Judgment
                               and Response to Cross Motions due by 7/12/2019. Reply to
                               Cross Motions due by 7/19/2019. Associated Cases:
                               1:19−cv−00810−RBW, 1:19−cv−00957−RBW(gdf) (Entered:
                               07/08/2019)
07/19/2019         25          REPLY to opposition to motion re (73 in
                               1:19−cv−00810−RBW) MOTION for Summary Judgment
                               Plaintiff Jason Leopold's and BuzzFeed Inc.'s Motion for
                               Summary Judgment, (71 in 1:19−cv−00810−RBW) Cross
                               MOTION for Summary Judgment and Motion for In Camera
                               Review filed by BUZZFEED INC., ELECTRONIC PRIVACY
                               INFORMATION CENTER, JASON LEOPOLD. (Attachments:
                               # 1 Exhibit 1)Associated Cases: 1:19−cv−00810−RBW,
                               1:19−cv−00957−RBW(Butler, Alan) (Entered: 07/19/2019)
07/31/2019                     Set/Reset Hearings: Status Conference set for 8/5/2019 at 10:00
                               AM in Courtroom 16 before Judge Reggie B. Walton. (hs)
                               (Entered: 07/31/2019)
08/05/2019


                                                                                                 7
     Case 1:19-cv-00957-RBW Document 35 Filed 12/02/20 Page 8 of 14



                               Minute Entry; for proceedings held before Judge Reggie B.
                               Walton: Oral Argument held on 8/5/2019. Memorandum\Order
                               to issue via Chambers. (Court Reporter Cathryn Jones) (hs)
                               (Entered: 08/05/2019)
08/12/2019         26          TRANSCRIPT OF PROCEEDINGS before Judge Reggie B.
                               Walton held on August 5, 2019; Page Numbers: 1 − 96. Court
                               Reporter/Transcriber Cathryn Jones, Telephone number
                               2023543246, Transcripts may be ordered by submitting the <a
                               href="http://www.dcd.uscourts.gov/node/110">Transcript
                               Order Form</a><P></P><P></P>For the first 90 days after this
                               filing date, the transcript may be viewed at the courthouse at a
                               public terminal or purchased from the court reporter referenced
                               above. After 90 days, the transcript may be accessed via
                               PACER. Other transcript formats, (multi−page, condensed, CD
                               or ASCII) may be purchased from the court
                               reporter.<P>NOTICE RE REDACTION OF
                               TRANSCRIPTS: The parties have twenty−one days to file
                               with the court and the court reporter any request to redact
                               personal identifiers from this transcript. If no such requests are
                               filed, the transcript will be made available to the public via
                               PACER without redaction after 90 days. The policy, which
                               includes the five personal identifiers specifically covered, is
                               located on our website at www.dcd.uscourts.gov.<P></P>
                               Redaction Request due 9/2/2019. Redacted Transcript Deadline
                               set for 9/12/2019. Release of Transcript Restriction set for
                               11/10/2019.(Jones, Cathryn) (Entered: 08/12/2019)
09/12/2019                     Set/Reset Hearings: Status Conference set for 10/1/2019 at
                               11:00 AM in Courtroom 16 before Judge Reggie B. Walton.
                               Associated Cases: 1:19−cv−00810−RBW,
                               1:19−cv−00957−RBW(hs) (Entered: 09/12/2019)
10/16/2019                     Set/Reset Deadlines: Joint Status Report due by 11/8/2019
                               Associated Cases: 1:19−cv−00810−RBW,
                               1:19−cv−00957−RBW(hs) (Entered: 10/16/2019)
12/10/2019         27          STATUS REPORT by ELECTRONIC PRIVACY
                               INFORMATION CENTER. Associated Cases:
                               1:19−cv−00810−RBW, 1:19−cv−00957−RBW(Davisson, John)
                               (Entered: 12/10/2019)
12/10/2019                     MINUTE ORDER. Upon consideration of the 103 Plaintiffs'
                               Status Report, and for good cause shown, it is hereby
                               ORDERED that the parties shall appear before the Court for a
                               status conference on December 18, 2019, at 12:30 p.m., to
                               address the issues raised in the plaintiffs' status report. Signed
                               by Judge Reggie B. Walton on December 10, 2019. Associated
                               Cases: 1:19−cv−00810−RBW, 1:19−cv−00957−RBW (lcrbw2)
                               (Entered: 12/10/2019)
12/11/2019                     Set/Reset Hearings: Status Conference set for 12/18/2019 at
                               12:30 PM in Courtroom 16 before Judge Reggie B. Walton. (hs)
                               (Entered: 12/11/2019)

                                                                                                    8
     Case 1:19-cv-00957-RBW Document 35 Filed 12/02/20 Page 9 of 14



12/17/2019         28          ORDER. See attached Order for details. Signed by Judge
                               Reggie B. Walton on December 17, 2019. Associated Cases:
                               1:19−cv−00810−RBW, 1:19−cv−00957−RBW (lcrbw2)
                               (Entered: 12/17/2019)
12/18/2019                     Minute Entry for proceedings held before Judge Reggie B.
                               Walton: Status Conference held on 12/18/2019. Parties
                               addressed issues related to a related matter before Judge
                               Walton. Court Reporter Tim Miller. (zjch) Modified on
                               12/19/2019 (zjch). (Entered: 12/18/2019)
12/18/2019         29          ORDER. In accordance with the attached Order, it is hereby
                               ORDERED that the plaintiffs' request that the Court order the
                               United States Department of Justice to reprocess the report
                               regarding Special Counsel Robert Mueller's investigation into
                               Russian interference in the 2016 United States presidential
                               election, raised in the Plaintiffs' Status Report, Elec. Privacy
                               Info. Ctr. v. U.S. Dep't of Justice, Civ. Action No. 19−810, ECF
                               No. 103, and the Plaintiffs' Status Report, Leopold v. U.S. Dep't
                               of Justice, Civ. Action No. 19−957, ECF No. 27, is DENIED.
                               Signed by Judge Reggie B. Walton on December 18, 2019.
                               Associated Cases: 1:19−cv−00810−RBW,
                               1:19−cv−00957−RBW (lcrbw2) (Entered: 12/18/2019)
01/23/2020         30          TRANSCRIPT OF STATUS CONFERENCE before Judge
                               Reggie B. Walton held on 12−18−19; Page Numbers: 1−22;
                               Date of Issuance: 1−23−20; Court Reporter: Timothy R. Miller,
                               Telephone Number (202) 354−3111. Transcripts may be
                               ordered by submitting the Transcript Order Form

                               For the first 90 days after this filing date, the transcript may be
                               viewed at the courthouse at a public terminal or purchased from
                               the court reporter referenced above. After 90 days, the transcript
                               may be accessed via PACER. Other transcript formats,
                               (multi−page, condensed, CD or ASCII) may be purchased from
                               the court reporter.

                               NOTICE RE REDACTION OF TRANSCRIPTS: The
                               parties have twenty−one days to file with the court and the court
                               reporter any request to redact personal identifiers from this
                               transcript. If no such requests are filed, the transcript will be
                               made available to the public via PACER without redaction after
                               90 days. The policy, which includes the five personal identifiers
                               specifically covered, is located on our website at
                               www.dcd.uscourts.gov.

                               Redaction Request due 2/13/2020. Redacted Transcript
                               Deadline set for 2/23/2020. Release of Transcript Restriction set
                               for 4/22/2020.(Miller, Timothy) (Entered: 01/23/2020)
05/04/2020         31          NOTICE of Factual Developments Relevant to Pending
                               Motions by ELECTRONIC PRIVACY INFORMATION
                               CENTER Associated Cases: 1:19−cv−00810−RBW,


                                                                                                     9
    Case 1:19-cv-00957-RBW Document 35 Filed 12/02/20 Page 10 of 14



                              1:19−cv−00957−RBW(Davisson, John) (Entered: 05/04/2020)
09/30/2020                    Set/Reset Hearings: Status Conference set for 10/22/2020 at
                              12:00 PM by Telephonic/VTC before Judge Reggie B. Walton.
                              Associated Cases: 1:19−cv−00810−RBW,
                              1:19−cv−00957−RBW(hs) (Entered: 09/30/2020)
09/30/2020        34          ORDER. In accordance with the Memorandum Opinion issued
                              on this same date, it is hereby ORDERED that the Court's
                              March 5, 2019 Order is VACATED to the extent that it denied
                              without prejudice the parties' cross−motions for summary
                              judgment. It is further ORDERED that the 54 Department of
                              Justice's Motion for Summary Judgment in Leopold v.
                              Department of Justice and Partial Summary Judgment in
                              Electronic Privacy Information Center v. Department of Justice
                              is GRANTED IN PART AND DENIED IN PART. The motion
                              is GRANTED with respect to the Department's withholdings
                              pursuant to Exemptions 3, 7(A), 7(C), and 7(E). The motion is
                              DENIED in all other respects. It is further ORDERED that the
                              balance of the 71 Plaintiff's Combined Opposition to
                              Defendant's Motion for Partial Summary Judgment,
                              Cross−Motion for Partial Summary Judgment, and Motion for
                              In Camera Review of the "Mueller Report" is GRANTED IN
                              PART AND DENIED IN PART. The motion is GRANTED to
                              the extent it seeks disclosure of the information withheld
                              pursuant to Exemption 5. The motion is DENIED in all other
                              respects. It is further ORDERED that the balance of 73
                              Plaintiffs Jason Leopold's and Buzzfeed Inc.'s Motion for
                              Summary Judgment is GRANTED IN PART AND DENIED IN
                              PART. The motion is GRANTED to the extent it seeks
                              disclosure of the information withheld pursuant to Exemption 5.
                              The motion is DENIED in all other respects. It is further
                              ORDERED that, on October 22, 2020, at 12:00 p.m., the parties
                              shall appear before the Court for a status conference via
                              teleconference by calling 1−877−873−8017 and entering the
                              Court's access code (8583213) followed by the pound key (#). It
                              is further ORDERED that, on or before November 2, 2020, the
                              Department shall produce to the plaintiffs an updated redacted
                              version of the Mueller Report, which discloses the information
                              redacted pursuant to Exemption 5, unless such information has
                              been properly withheld pursuant to another exemption. Signed
                              by Judge Reggie B. Walton on September 30, 2020. (lcrbw1)
                              (Entered: 09/30/2020) (hs) (Entered: 12/01/2020)
10/09/2020                    Set/Reset Deadlines/Hearings: Plaintiff's Reply in support of its
                              motion due by 10/14/2020. Motion Hearing set for 10/16/2020
                              at 11:00 AM by Telephonic/VTC before Judge Reggie B.
                              Walton. Associated Cases: 1:19−cv−00810−RBW,
                              1:19−cv−00957−RBW(hs) (Entered: 10/09/2020)
11/25/2020        32          NOTICE OF APPEAL TO DC CIRCUIT COURT by
                              BUZZFEED, INC., JASON LEOPOLD. Filing fee $ 505,
                              receipt number ADCDC−7880474. Fee Status: Fee Paid. Parties


                                                                                                  10
    Case 1:19-cv-00957-RBW Document 35 Filed 12/02/20 Page 11 of 14



                              have been notified. (Topic, Matthew) (Entered: 11/25/2020)
11/30/2020        33          ENTERED IN ERROR.....DUPLICATE. . . . .NOTICE OF
                              APPEAL TO DC CIRCUIT COURT as to (131 in
                              1:19−cv−00810−RBW) Order,,,,,,,, by BUZZFEED, INC.,
                              JASON LEOPOLD. Fee Status: No Fee Paid. Parties have been
                              notified. Associated Cases: 1:19−cv−00810−RBW,
                              1:19−cv−00957−RBW(Topic, Matthew) Modified on
                              11/30/2020 (ztd). (Entered: 11/30/2020)
11/30/2020                    NOTICE OF CORRECTED DOCKET ENTRY: re 33 Notice
                              of Appeal to DC Circuit Court, was entered in error as it is a
                              duplicate of docket entry 32 . (ztd) (Entered: 11/30/2020)




                                                                                               11
       Case
        Case1:19-cv-00957-RBW
             1:19-cv-00957-RBW Document
                                Document35
                                         32 Filed
                                             Filed12/02/20
                                                   11/25/20 Page
                                                             Page12
                                                                  1 of 1
                                                                       14




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

JASON LEOPOLD and BUZZFEED INC.,                    )
                                                    )
       Plaintiffs,                                  )
                                                    )       Case No. 19-cv-957 (RBW)
       v.                                           )
                                                    )
U.S. DEPARTMENT OF JUSTICE, et. al.,                )
                                                    )
       Defendants.                                  )
                                    NOTICE OF APPEAL

       Notice is hereby given that JASON LEOPOLD and BUZZFEED INC., Plaintiffs in the

above named case, hereby appeal to the United States Court of Appeals for the District of

Columbia Circuit from the order granting in part and denying in part Plaintiffs’ Motion for

Summary Judgment entered in this action on the 30th day of September, 2020.

DATED: November 25, 2020
                                                    Respectfully Submitted,

                                                    /s/ Matthew V. Topic

                                                    Attorneys for Plaintiffs

                                                    Matthew Topic
                                                    (E-Mail: foia@loevy.com)
                                                    LOEVY & LOEVY
                                                    311 N. Aberdeen, Third Floor
                                                    Chicago, Illinois 60607
                                                    Tel.: (312) 243-5900
                                                    Fax: (312) 243-5902
                                                    Bar No. IL0037




                                                                                              12
       Case
        Case1:19-cv-00957-RBW
             1:19-cv-00957-RBW Document
                                Document35
                                         34 Filed
                                             Filed12/02/20
                                                   09/30/20 Page
                                                             Page13
                                                                  1 of 2
                                                                       14




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                        )
ELECTRONIC PRIVACY INFORMATION )
CENTER,                                 )
                                        )
                  Plaintiff,            )
                                        )
      v.                               )     Civil Action No. 19-810 (RBW)
                                       )
UNITED STATES DEPARTMENT OF            )
JUSTICE,                               )
                                       )
                  Defendant.           )
_______________________________________)
                                       )
JASON LEOPOLD &                        )
BUZZFEED, INC.,                        )
                                       )
                  Plaintiffs,          )
                                       )
      v.                               )     Civil Action No. 19-957 (RBW)
                                       )
UNITED STATES DEPARTMENT OF            )
JUSTICE, et al.,                        )
                                        )
                  Defendants.          )
_______________________________________)

                                           ORDER

       In accordance with the Memorandum Opinion issued on this same date, it is hereby

       ORDERED that the Court’s March 5, 2019 Order is VACATED to the extent that it

denied without prejudice the parties’ cross-motions for summary judgment. It is further

       ORDERED that the Department of Justice’s Motion for Summary Judgment in Leopold

v. Department of Justice and Partial Summary Judgment in Electronic Privacy Information

Center v. Department of Justice, ECF No. 54, is GRANTED IN PART AND DENIED IN




                                                                                          13
        Case
         Case1:19-cv-00957-RBW
              1:19-cv-00957-RBW Document
                                 Document35
                                          34 Filed
                                              Filed12/02/20
                                                    09/30/20 Page
                                                              Page14
                                                                   2 of 2
                                                                        14




PART. The motion is GRANTED with respect to the Department’s withholdings pursuant to

Exemptions 3, 7(A), 7(C), and 7(E). The motion is DENIED in all other respects. It is further

        ORDERED that the balance of the Plaintiff’s Combined Opposition to Defendant’s

Motion for Partial Summary Judgment, Cross-Motion for Partial Summary Judgment, and

Motion for In Camera Review of the “Mueller Report[,]” ECF No. 71, is GRANTED IN PART

AND DENIED IN PART. The motion is GRANTED to the extent it seeks disclosure of the

information withheld pursuant to Exemption 5. The motion is DENIED in all other respects. It

is further

        ORDERED that the balance of Plaintiffs Jason Leopold’s and Buzzfeed Inc.’s Motion

for Summary Judgment, ECF No. 73, is GRANTED IN PART AND DENIED IN PART. The

motion is GRANTED to the extent it seeks disclosure of the information withheld pursuant to

Exemption 5. The motion is DENIED in all other respects. It is further

        ORDERED that, on October 22, 2020, at 12:00 p.m., the parties shall appear before the

Court for a status conference via teleconference by calling 1-877-873-8017 and entering the

Court’s access code (8583213) followed by the pound key (#). It is further

        ORDERED that, on or before November 2, 2020, the Department shall produce to the

plaintiffs an updated redacted version of the Mueller Report, which discloses the information

redacted pursuant to Exemption 5, unless such information has been properly withheld pursuant

to another exemption.

        SO ORDERED this 30th day of September, 2020.

                                                           REGGIE B. WALTON
                                                           United States District Judge




                                                2


                                                                                                14
